Judgment of the County Court of Kings county reversed upon the law and the facts, and a new trial ordered, with costs to the appellant to abide the event. The dismissal of the complaint as to both defendants was error; the disputed question of fact should have been submitted to the jury. The trial court also erred in excluding evidence of the defendant Enright’s admission in his former answer at folios 233 to 239 of the record, and in admitting in evidence the defendants’ Exhibits A and B at folios 547 and 549 of the record.
Kelly, P. J., Rich, Jaycox, Manning and Kelby, JJ., concur.